DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion a display containing circuits that detect and compensate for threshold voltage shifts in the display’s pixel circuit’s data switching transistors. 
Independent claim 9, and its dependent claims, are drawn to the general notion of a method for operating a claim 1 display. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a circuit and method for detection of a pixel’s data switching transistor’s threshold voltage, and a circuit and method for an adjustment, during a turn-off period, of the scan signal level driving the pixel’s data switching transistor’s gate according to the detected threshold voltage, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.  


Conclusion
References establishing the state of the art in the instant Office Action are collected in the attached PTO-892 form and described below: 
Ogura; Jun, US 20080238953 A1, describes a display panel having a pixel circuit containing a detection circuit which senses a drive transistor parameter and causes compensation based on the sensed parameter; see Fig. 1, [0120];
Yamamoto; Tetsuro et al., US 20090135111 A1, describes a display panel having a pixel circuit containing a detection circuit which senses a pixel transistor parameter and causes compensation based on the sensed parameter; see Fig. 14A, [0042];
Mizukoshi; Seiichi, US 20130050292 A1, describes an organic oled display 20 containing a pixel having a drive transistor DT, a scan transistor ST1, and a switched sense line RL for detecting pixel abnormalities; see Fig. 4A, [0075], [0078]; 
Jeong; Ui-Taek et al., US 20130169699 A1, describing a display containing a pixel P having a timing controller 8, a driving TFT, and a scan driver 4 which detects and compensates data signals based on the driving TFT threshold and mobility; see Figs. 1, 2, [0018]; 

Shim; Jongsik et al., US 20150123953 A1, describes an organic oled display 20 containing a timing controller 11 and a pixel P having a drive transistor DT, a scan transistor ST1, and an ST2 switched sense line 15 for detecting drive transistor DT threshold and mobility variance; see Figs. 1, 2, 3, [0026], [0030]-[0031]; 
Bi; Yafei et al., US 20150294626 A1, describes an organic oled display containing a pixel 22 having a drive transistor TD, a scan transistor SW1, and an SW2 switched sense line 23 to an amplifier 42 for detecting pixel condition; see Fig. 3, [0002], [0023], [0035];
Kim; Su Weon, US 20160012799 A1, describes an organic oled display containing a pixel having a drive transistor, a scan transistor, and a switched sense line for detecting pixel state; see Fig. 7, [0003], [0080];
Kwon; OhJong, US 20160062548 A1, describes an organic oled display containing a pixel having a drive transistor DT, a scan transistor T1, and a T2 switched sense line connected to a sensing unit 892 for detecting pixel state; see Fig. 8B, [0003], [0097]-[0098];
Lee; Byung Jae et al., US 20160189612 A1, describes an organic oled display containing a pixel having a drive transistor DT, a scan transistor T1, and a T2 switched sense line connected to a circuit 200 for detecting a pixel defect; see Figs. 5, 6, [0054], [0064]; 

Tani; Ryosuke et al., US 20160351095 A1, describing a display 110 containing a subpixel SP having a drive transistor DRT, a scan transistor SWT, and an SENT switched sense line RVL for detecting drive transistor DRT threshold and mobility variance; see Figs. 1, 2, 3, [0053], [0067]; 
Takizawa; Kazuo et al., US 20170025061 A1, describes an organic oled display 10 containing a pixel 11 having a drive transistor T2, a scan transistor T1, and a T3 switched shared data and sense line S(J) connected to a circuit 330 containing an operational amplifier 331 for detecting pixel characteristics; see Figs. 1, 6, [0002]-[0003], [0227], [0238]; 
Kuo; Ping Sheng, US 20170110052 A1, describes a display panel having a pixel circuit containing a circuit which senses a transistor parameter and causes compensation based on the sensed parameter; see Fig. 2, [0044]; 
Hong; Moo Kyoung et al., US 20180061292 A1, describes a display panel having a pixel circuit P and a detection circuit 310 detecting a defective sense transistor in a pixel; see Figs. 1, 3, [0018];
Kim; Kyungrok et al., US 20180182278 A1, describes an organic oled display 20 containing a pixel having a drive transistor DT, a scan transistor ST1, and an ST2 switched sense line 15 for detecting drive transistor DT threshold and mobility variance; see Figs. 1, 2, [0033], [0059], [0072]; 

Feng; Xuehuan et al., US 20210201810 A1, describes an organic oled display 10 containing a pixel 40 having a drive transistor T3, a scan transistor T1, and a T2 switched sense line SL for detecting pixel state; see Fig. 3, [0089]; 
Sato; Hiroyuki et al., US 7317400 B2, describes a display panel having a pixel circuit containing a detection circuit which senses a pixel transistor parameter and causes compensation based on the sensed parameter; see Fig. 1, column 2 lines 19-26.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Michael J Eurice/Primary Examiner, Art Unit 2693